Opinion issued June 28, 2007








In The
Court of Appeals
For The
First District of Texas



NO. 01-04-01107-CV



MARIO ENRIQUEZ TREVINO, Appellant

V.

QUALITY TURF FARMS, Appellee



On Appeal from the 23rd District Court 
Brazoria County, Texas
Trial Court Cause No. 29759



MEMORANDUM OPINION ON REHEARING	Appellant Mario Enriquez Trevino has failed to timely file a brief.  See Tex.
R. App. P. 38.8(a) (failure of appellant to file brief).  After being notified that this
appeal was subject to dismissal, appellant did not adequately respond.  See Tex. R.
App. P. 42.3(b) (allowing involuntary dismissal of case).
	The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Bland.